      Case 1:19-cr-00670-LGS Document 30 Filed 07/13/20 Page 1 of 1




July 8, 2020

VIA ECF
The Honorable Lorna Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Shoendale Jarrett, 19 CR 670

Dear Judge Schofield:

With the consent of Pretrial Services and the government, I write to seek a
modification to the conditions of Mr. Jarrett’s release. On September 20, 2019,
Mr. Jarrett was released subject to bail conditions, including home detention.
Since his release, Mr. Jarrett has been fully compliant with the conditions of his
release. He also has been gainfully employed. He recently earned a promotion
and the restrictions of home detention are interfering with his work schedule. In
consultation with Pretrial Services, we ask that Mr. Jarrett be subjected to a
curfew to be set by Pretrial Services, instead of home detention.

Thank you.
                                         Application Granted. Defendant Jarrett's conditions of bail
Respectfully submitted,
                                         are hereby modified to remove the condition of home
                                         detention and impose a condition of curfew to be set by
/s/__Julia Gatto____________________
                                         Pretrial Services. All other conditions shall remain in effect.
Julia Gatto                              The Clerk of the Court is directed to terminate the letter
Assistant Federal Defender               motion at docket number 29.
Tel: (212) 417-8750
                                         Dated: July 13, 2020
                                         New York, New York




cc:    AUSAs Danielle Sassoon/Benjamin Schrier (via ECF)
